Title: To Benjamin Franklin from Woestyn frères, 20 March 1779
From: Woestyn frères
To: Franklin, Benjamin


Son excéllence,
Dunkerque Le 20 Mars 1779./.
Les vœux que toutte la france forme pour l’heureux accomplissement des soins qui vous occupent et le desir qui nous anime de contribuer en notre particulier et par nos foibles moiens à reduire nos énnemis Communs, nous à determiné de faire construire au havre de grace, une frégatte pour la Course de 24 canons de 8 lb. de balle et de Suplier Son Excéllence de nous accorder la faveur de le baptiser Sous son nom Le franklin. Ce nom cheri & répetté Continuellement dans le cœur des Francois, nous presage d’avance, le plus heureux avenir, et nous assure une double confiance de la part des personnes qui inclineront de sÿ intéresser, Il nous réste le ⅓. à remplir: Notre satisfaction Seroit Complette, si votre Excéllence daigneroit ÿ prendre un interest quel qu’il soit, nous Serons au comble de nos vœux. Nous prénons en Conséquence la confiance de lui adresser inclus une de nos police pour lui faire connoittre la nature de cét armément; nous nous règarderions doublément heureux Si independament du service que nous attendons de son Excéllence pour la grace que nous lui démandons, d’accorder son nom à ce Corsaire, elle voulut bien aussi proposer aux personnes qui ont le bonheur de l’approcher et de meriter sa confiance, d’y prendre quelque intérest, Ce seroit un grand rélief pour notre entréprise et qui accellereroit d’autant plutot son èxpedition.
Nous sommes encore occuppés à une autre éxpedition que nous faisons remplir à Marseille d’un Navire marchand de 180. tonneaux déstiné pour l’amerique Septentrionalle. Nous n’avons pas eté autrement heureux Jusqu’a present dans nos opérations avec le Continent, mais cela ne nous rébutte pas, et nous osons tout attendre de celle dont nous nous occupons aujourdhui, par les précautions redoublés et les moiens que nous nous sommes Procurés pour des expèditions masquées; on n’acquiert des connoissances que par l’experience, nous croions pouvoir nous flatter de conduire Cette entréprise à une heureuse fin. Nous prendrons la confiance de faire part en son tems à son éxcéllence, de son issû.
Dans l’ésperance d’une réponce favorable rélativement à notre Corsaire, Nous sommes avec le plus profond réspéct de son Excéllence Les très humbles et très obeissants Serviteurs
Woestÿn FRERES
 
Notation: Woestyn frs. 20. Mars 1779.
